Investment Managers Series Trust II 235 West Galena Street Milwaukee, Wisconsin53212 January 2, 2015 VIA EDGAR TRANSMISSION U.S. Securities and Exchange Commission Division of Investment Management 100 “F” Street, N.E. Washington, DC20549 Re: Investment Managers Series Trust II (the “Trust”) File Nos. 333-191476 and 811-22894 Dear Sir or Madam: Pursuant to Rule 497(j) under the Securities Act of 1933, as amended, please accept this letter as certification that the Prospectus and Statement of Additional Information for Panther Small Cap Fund, a series of the Trust (the “Fund”) does not differ from that contained in Post-Effective Amendment No. 13 to the Trust’s Registration Statement on Form N-1A.This Amendment was filed electronically on December 22, 2014. If you have any questions or require further information, do not hesitate to contact the undersigned at (626) 914-1041. Sincerely, /s/ RITA DAM Rita Dam
